OPINION OF THE COURT
PER CURIAM.
Appellant appeals the Final Judgment which held that there was a *166breach of warranty and assessed damages in the amount of costs necessary to convert the automobiles to the particular type of model the dealer had represented it to be. We find no error as to the finding that there was a breach of warranty. The proper element of damages should have been the “market value of the merchandise received as opposed to that which had been promised.” See Carter Hawley Hale Stores v. Conley, 372 So.2d 965 (Fla. 3d DCA 1979).
The cause is remanded for re-trial on the issue of damages only.
AFFIRMED in part and REVERSED in part.